In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-14-00049-CV
                             ________________________

 BRIAN KERN, O.D., PETER M. HO, M.D., D/B/A TEXAS VISION ASSOCIATES, P.A.
     AND MING-TAO HO, M.D., A/K/A “PETER” M. HO, M.D., APPELLANTS

                                           V.

              THE TEXAS OPTOMETRY BOARD, ET AL., APPELLEES



                           On Appeal from the 99th District Court
                                  Lubbock County, Texas
           Trial Court No. 2013-508,829; Honorable William C. Sowder, Presiding


                                    December 1, 2014

                              ORDER OF DISMISSAL
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Appellants, Brian Kern, O.D. and Peter M. Ho, M.D., P.A., d/b/a Texas Vision

Associates, P.A., and Ming-Tao Ho, M.D., a/k/a “Peter” M. Ho, M.D., filed Appellants’

Motion for Voluntary Dismissal of this appeal on November 25, 2014. The motion

includes a certificate of conference indicating that counsel for Appellees does not

oppose the relief requested. Accordingly, the motion to dismiss is granted and the
appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). The motion does not indicate an

agreement of the parties with regard to the allocation of costs of the appeal. We

therefore tax costs of the appeal against Appellants. See TEX. R. APP. P. 42.1(d).


      Having dismissed the appeal at the request of Appellants, we will not entertain a

motion for rehearing, and our mandate will issue forthwith.




                                                       Patrick A. Pirtle
                                                           Justice




                                            2